DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “an additive element” (which is singular, see claim 1 at line 3) and further recites “the additive element comprising at least Si and Mg” (which is plural, see claim 1 at line 4). The recitation of both singular and plural when referring to “the additive element” is inconsistent, and therefore renders the claim indefinite.
Claim 1 recites the limitation "the last of the one or more wire drawing treatments" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Claims dependent on the above rejected claims are likewise rejected under this statute. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (US 2013/0264115).
Kobayashi teaches a process of forming an Al-Mg-Si wire comprising the steps of:
Claim 1

Kobayashi
Form a rough wire

Continuous casting-rolling to form (wire) preform
1 or more drawing treatments

Elongate into a wire
Form 1st solid solution, quench

Intermediate anneal 250-450°C t≥0.5 hr (or conditions identical to solution treatment)
Last wire drawing treatment

Finish elongating into wire
Form 2nd solid solution, quench
2nd SS 500-600°C t≤10 min (cl. 3)
Solution heat ≥450°C 
t=0.005s to 5 hr
quench ≥200°C/min

t≤1 min (cl. 4)


t>10 sec (cl. 5)

aging

age

Table 1: comparison of instant claims with Kobayashi
which meets the instant method steps of forming a rough drawn aluminum wire with Mg and Si, wire drawing (wherein “drawing” treatment is met by Kobayashi’s “elongating” step) to an St solution heating, performing a last drawing treatment, heat treating by 2nd solution heating, and aging (see Kobayashi at [0064-0069]). Because Kobayashi teaches a process of heat treating and drawing with overlapping parameters, it is held that Kobayashi has created a prima facie case of obviousness of the presently claimed invention.
Overlapping ranges have been held to establish a prima facie case of obviousness, see MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art to select any portion of the range, including the claimed range, from the broader range disclosed in the prior art, because the prior art finds that said composition in the entire disclosed range has a suitable utility. Additionally, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages," In re Peterson, 65 USPQ2d at 1379 (CAFC 2003).

	Concerning claim 2, Kobayashi teaches applying said process to an Al-Mg-Si alloy comprising (in wt%):0.03-1.5% Mg, 0.02-2.0% Si, 0.1-1.0% total Cu, Fe, Cr, Zr, and Mn, ≤0.08% Ti, ≤0.016% B, balance aluminum (see Kobayashi at abstract, [0043]), which overlaps the claimed alloying ranges.
Concerning claims 3-6, as seen the in Table above, Kobayashi meets the instant claim limitations.
Concerning claim 7, though Kobayashi does not specify the formation of Mg2Si, Kobayashi teaches precipitates are formed after solutionizing, quenching, and aging [0088]. Because Kobayashi teaches a substantially identical process performed on an overlapping alloy, then substantially the same precipitates would reasonably be expected to form in the prior art, as for the instant invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240. The examiner can normally be reached Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




								/GEORGE WYSZOMIERSKI/                                                                                                          Primary Examiner, Art Unit 1733                                                                                              



/J.C.M/
Examiner, Art Unit 1733                                                                                                                                                                                           3/17/2022